PER CURIAM.
The appellants appeal an order dismissing a counterclaim because they had filed, as plaintiffs, a prior action in the State of North Carolina upon the same subject matter which is the subject matter of their counterclaim in the instant proceeding.
We reverse and remand the matter to the trial court to enter an order of abatement as to the counterclaim pending resolution of the North Carolina proceeding. Birnholz v. Steisel, 338 So.2d 862 (Fla.3d DCA 1976); Cicero v. Paradis, 184 So.2d 212 (Fla.2d DCA 1966).
Reversed and remanded with directions.